DETAILED ACTION
	The instant application having Application No. 17/108,162 filed on 12/01/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				ALLOWABLE SUBJECT MATTER
				        Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The closest prior arts cited are generally directed to various aspects for
Provisioning a device according to one of a plural provisioning techniques. However, none of the cited arts found alone or in combination suggests or teaches in response to receiving information about a Wi-Fi technology that a wireless device supports, sending a managed object to the wireless device which contains a Wi-Fi technology field set to a value of different values to indicate the Wi-Fi technology that is to be provisioned on the wireless device, the different values is selected from a group consisting of a value for a Device Provisioning Protocol (DPP) technology, and a value for a Neighbor Awareness Networking (NAN) technology; and provision the device according to the value of the Wi-Fi technology field indicated by the managed object.
Therefore, the claims are allowable for the above reason and also due to the TD filed on 01/14/2022.

than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHY ANH T VU/Primary Examiner, Art Unit 2438